Citation Nr: 0034037	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-14 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for psychopathology 
characterized by depression as secondary to a service-
connected right knee disability.

3. Entitlement to an increased evaluation for a right knee 
disability, currently rated as 30 percent disabling.

4. Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to March 
1987.  He also had a prior reported period of three years' 
active service from September 1977 to September 1980.  This 
is an appeal from a February 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which confirmed and continued a 
30 percent evaluation for the veteran's right knee disability 
and denied entitlement to a total rating based on individual 
unemployability.  In his substantive appeal dated in June 
1999, the veteran requested a hearing before a member of the 
Board of Veterans' Appeals (Board) sitting in Washington, DC.  
In August 2000 the veteran was advised that a hearing had 
been scheduled for him on November 6, 2000.  He failed to 
report for the hearing.  The veteran later asked to 
reschedule a hearing before a member of the Board.  In 
November 2000 the Board advised the veteran that good cause 
for rescheduling the hearing at the regional office and for 
the failure to make a timely request for rescheduling under 
38 C.F.R. § 20.702(c) (2000) had not been demonstrated.  
Thus, his request for a hearing was denied in accordance with 
38 C.F.R. § 20.702(c).  The case is now before the Board for 
appellate consideration.

The matters of entitlement to service connection for post-
traumatic stress disorder ((PTSD) and psychopathology 
characterized by depression as secondary to a service-
connected right knee disorder will be addressed in the remand 
section below.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has had surgery for his right knee condition 
on two occasions, in September 1987 and October 1989.  

3.  When the veteran was afforded a VA orthopedic examination 
in March 2000 he complained of persistent pain involving the 
right knee.  There was a full range of motion of the knee and 
no fluid or synovitis was present.  There was no crepitus 
present.  The knee joint was entirely stable.  

4.  There was no tenderness to palpation over the medial or 
lateral aspects of the knee.  A magnetic resonance image 
(MRI) scan of the knee performed in April 2000 showed 
intrasubstance degeneration of the articular surface of the 
medial meniscus.  

5.  The veteran was born in August 1959.  He has completed 
high school.  He has had employment experience as a 
deliveryman, a stockman, a cook and a dishwasher.  He has not 
been employed on a regular basis for several years.  

6.  The veteran's service-connected right knee disability, 
which is his only service-connected disability, does not 
prevent him from engaging in all types of substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for the veteran's 
right knee disability is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991) amended by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

2.  The veteran is not unemployable solely as a result of his 
service-connected disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that in connection with the veteran's 
claims the regional office obtained all relevant medical 
records and also afforded the veteran VA examinations.  
Accordingly, the Board considers that all necessary notice 
has been furnished and that the VA duty to assist the veteran 
with regard to his claims has been fulfilled.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096,___, (2000), (to be codified at 38 U.S.C. §§  5103 and 
5103A). 


I.  The Claim for an Increased Rating for the Veteran's Right 
Knee
Condition, Currently Rated 30 Percent Disabling.

The veteran's service medical records reflect that he was 
observed and treated on a number of occasions beginning in 
late 1986 with complaints of right knee pain.  He had begun 
to have pain involving the knee on a physical training run.  
He stated that he had had no trauma to the knee.  Various 
findings were recorded including tenderness over the knee.  

The veteran's initial claim for VA disability benefits was 
submitted in March 1987.  He was afforded a VA examination in 
April 1987 and a diagnosis of a right knee condition was made 
by history only.  

By rating action dated in June 1987 the regional office 
denied entitlement to service connection for a right knee 
disability on the basis that the condition had not been found 
on the VA examination.  The veteran appealed from that 
decision.  

A May 1987 statement by a VA physician reflected that the 
veteran was under medical care for right knee pain.  It was 
indicated that he would probably require an arthroscopy.  

The veteran was hospitalized at a VA hospital in September 
1987 and a right knee arthroscopic examination was performed.  
An arthroscopic excision of a left meniscal lateral condylar 
plica was performed.  

The veteran was afforded a VA examination in October 1987.  
He complained of right knee pain.  On physical examination 
there were scars surrounding the right patella.  The scars 
were nontender, nondepressed and nonadherent.  The knee 
itself was not tender and there did not appear to be any 
fluid.  There was no crepitation.  He was able to flex the 
right knee from 0 degrees to 140 degrees.  The anterior 
drawer sign was negative.  A x-ray study of the right knee 
showed the bones and joint spaces to be normal.  

In a December 1987 rating action the regional office granted 
service connection for a right knee disability.  The 
condition was rated noncompensable from March 1987 and 
10 percent disabling from September 1987.  The disability was 
rated under Diagnostic Code 5259.  The veteran appealed from 
the decision and his appeal was construed as entitlement to a 
total rating based on individual unemployability.  The appeal 
was denied by the Board in December 1988.  

In April 1989 the veteran submitted a claim for service 
connection for a psychiatric condition.  

In a June 1989 rating action the evaluation for the veteran's 
right knee condition was increased from 10 percent to 
30 percent effective from December 1988.  Service connection 
for a psychiatric condition was denied.  The veteran appealed 
for a higher rating for the right knee condition and from the 
denial of service connection for a psychiatric condition.  

The veteran was hospitalized by the VA in July 1989 due to 
right knee pain.  Physical therapy was performed during his 
hospitalization.  

The veteran was again hospitalized by the VA in October 1989 
and a right knee arthroscopy with debridement was performed.  

In April 1991 the Board denied entitlement to service 
connection for a psychiatric disability.  

By rating action dated in January 1992 the evaluation for the 
veteran's right knee condition was reduced from 30 percent to 
10 percent effective from April 1992.  A total rating based 
on individual unemployability was denied.  The veteran 
appealed from those decisions.  He also appealed from a 
denial of service connection for a psychiatric disability.  

In May 1995 the Board of Veterans' Appeals restored the 
30 percent evaluation for the veteran's right knee 
disability.  Appellate consideration of the issues of 
entitlement to service connection for a psychiatric 
disability on the basis of new and material evidence and 
entitlement to a total rating based on individual 
unemployability were deferred pending further action by the 
regional office.  

In September 1995 the Social Security Administration advised 
the regional office that the veteran had filed a claim for 
Social Security disability benefits in May 1994 and that his 
claim had been denied because of insufficient evidence 
furnished.  

The veteran was afforded a VA orthopedic examination in 
February 1996.  He complained of right knee pain.  On 
physical examination his gait was normal.  Examination of the 
lower extremities showed that the muscle bulk was equal 
bilaterally and appeared to be normal.  Examination of the 
right knee showed well-healed arthroscopic scars.  There was 
no redness, warmth, swelling or effusion.  There was no pain 
to palpation of the medial or lateral joint line.  There was 
no pain on palpation of the patella or the region around the 
patella.  The patella was minimally mobile and it was not 
painful for the veteran to have it moved.  Strength in the 
lower extremities was 5/5.  There was no audible or palpable 
crepitus.  Examination of the ligamentous stability of the 
knee showed that the anterior and posterior cruciate 
ligaments were intact and the medial and lateral collateral 
ligaments were intact.  There was some discomfort for the 
veteran with flexion, abduction, external rotation and 
extension at the extremes of extension.  A x-ray study of the 
veteran's knee made in May 1993 was normal.  The assessment 
was right knee pain.  

In a March 1996 statement a VA physician stated that the 
veteran had been seen in the orthopedic clinic and that he 
had right knee pain and would be better off if he could limit 
his physical activity at work.  

In June 1997 the Board held that new and material evidence 
had not been submitted to reopen a claim of service 
connection for a psychiatric disorder.  The Board also denied 
an increased rating in excess of 30 percent for the veteran's 
right knee disability and denied a total rating based on 
individual unemployability.  

In October 1998 the veteran submitted a claim for an 
increased rating for his right knee disability and for a 
total rating based on individual unemployability.  

A VA outpatient treatment record dated in October 1998 
reflects that two weeks previously the veteran injured his 
right knee as a result of a fall from a tree.  He complained 
of continuous pain at the current time but was able to walk.  
He was seen in December 1998 and there was no effusion of the 
knee.  Range of motion was from 0 degrees to 135 degrees.  
There was no tenderness on palpation.  

The veteran was afforded a VA orthopedic examination in April 
1999.  He complained of pain involving his right knee.  He 
stated that he had instability in the knee with grinding and 
clicking and that there was some swelling when he reinjured 
the knee in October.  

On examination the veteran walked with a moderate right limp.  
He wore a Velcro-type brace on the right knee.  Range of 
motion of the right knee was from 0 degrees to 135 degrees.  
The veteran complained of pain on full right knee flexion.  
Otherwise, he did not complain of pain on motion.  He walked 
on his tiptoes normally.  He was awkward walking on his 
heels.  He complained of right knee pain on shallow squatting 
and did not do a deep squat.  His right knee showed no excess 
patella mobility or lateral, medial, anterior or posterior 
instability.  Drawer and McMurray's tests were negative.  
There was no lower extremity atrophy.  There was no right 
knee redness, swelling, tenderness or deformity except as 
otherwise specified.  There were MRI findings consistent with 
a right knee medial meniscus degenerative disease and a 
possible tear of the right knee medial meniscus.  X-ray 
findings from October 1998 were consistent with very minimal 
degenerative arthrosis of the right knee.  

The veteran was again afforded a VA orthopedic examination in 
March 2000.  The veteran stated that he had had difficulty 
with his right knee since 1986.  He had been walking when his 
right knee went out on him.  He subsequently had pain 
involving the right knee over the ensuing 12 months until 
September 1987 when he had surgery for the knee.  The veteran 
stated that after the surgery and ensuing physical therapy 
the right knee improved to about 75 percent of its past prior 
functional capacity.  He had no further difficulty with the 
knee until he reinjured the knee when he fell on some ice in 
1989.  He underwent a second surgical procedure at the VA 
medical center in 1989.  Postoperatively he had physical 
therapy.  He stated that he had some improvement in the knee 
to about 80 percent of its prior best functional capacity.  
At that time he was able to play softball and do low impact 
aerobics.  Everything went smoothly until September 1997 when 
he reinjured the knee while walking.  Since that time he had 
had persistent pain in the right knee which he stated was 
located behind the right patella.  The pain was exacerbated 
by walking with or without his knee brace.  He stated that he 
had pain at night occurring about 1 or 2 times per night on 
the average but he was able to return to sleep 80 percent of 
the time after being awakened.  He stated that he had pain 
virtually all of the time and that the pain was a 6 on a 
scale of 1 to 10.  He stated that the pain was worse when he 
climbed stairs at which time it was 8 to 9 on the same scale.  
He was unable to do the things he enjoyed prior to service 
including snowmobiling, jet skiing and playing softball.  It 
was noted that the veteran was currently unemployed.  

On physical examination the veteran was 6 feet 4 inches tall 
and weighed 179 1/2 pounds.  Range of motion of the right 
knee was from 0 degrees to 140 degrees.  There was no fluid 
or synovitis present.  There was no crepitus present.  The 
joint was entirely stable.  There was no tenderness to 
palpation over the medial or lateral aspects of the knee.  It 
was indicated that a MRI scan of the right knee performed in 
April 2000 showed intrasubstance degeneration of the 
articular surface of the medial meniscus.  X-ray studies of 
the knee performed in April 2000 were negative.  The 
diagnosis was status post medial meniscus tear of the right 
knee.  The VA examiner further commented that pain limited 
functional ability in that the veteran was unable to run, 
walk or carry anything without significant discomfort; there 
did not appear to be significant limitation of motion due to 
pain on use, did not appear to be range of motion loss due to 
pain on use and there was not excess fatigability, 
incoordination or pain upon movement.

A 30 percent evaluation is provided for ankylosis of the knee 
in a favorable angle and full extension or in slight flexion 
between 0 degrees and 10 degrees.  38 C.F.R. 4.71a, 
Diagnostic Code 5256 (2000).  A 40 percent evaluation is 
provided when there is ankylosis of the knee in flexion 
between 10 degrees and 20 degrees.  Id. 

A maximum 30 percent evaluation is provided for impairment of 
the knee consisting of recurrent subluxation or lateral 
instability when the disability is severe.  38 C.F.R. 4.71a, 
Diagnostic Code 5257 (2000).  

A maximum 30 percent evaluation is provided for limitation of 
flexion of a leg when flexion is limited to 15 degrees.  
38 C.F.R. 4.71a, Diagnostic Code 5260 (2000).  

A 30 percent evaluation is provided when extension of a leg 
is limited to 20 degrees.  38 C.F.R. 4.71a, Diagnostic Code 
5261 (2000).  A 40 percent evaluation is provided when 
extension of a leg is limited to 30 degrees.  Id. 

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

In this case, the record reflects that the veteran has had 
surgery for his right knee condition on two occasions, in 
September 1987 and October 1989.  He complains of constant 
pain involving his knee.  However, when he was afforded the 
most recent VA orthopedic examination in March 2000, there 
was a full range of motion of the right knee and no fluid or 
synovitis was present.  There was also no crepitus present.  
The knee joint was entirely stable.  There was no tenderness 
to palpation over the medial or lateral aspects of the knee.  
An MRI scan of the right knee performed in April 2000 showed 
intrasubstance degeneration of the articular surface of the 
medial meniscus; however, that finding would be included in 
the current evaluation for the veteran's right knee 
disability.  The veteran does not have ankylosis of his knee 
and an increased evaluation for the right knee disability 
under the provisions of Diagnostic Code 5256 would not be in 
order.  The evidence does not reflect that the veteran's case 
presents such an exceptional or unusual disability picture 
with related factors such as marked interference with 
employment or frequent periods of hospitalization so as to 
warrant entitlement to an extraschedular evaluation for his 
right knee disability under the provisions of 38 C.F.R. 
§ 3.321(d)(1).  

The Board notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995) the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  When the veteran was 
afforded the VA orthopedic examination in April 2000 the 
examiner found that the veteran's right knee pain did limit 
his functional ability in that the veteran could not run, 
walk or carry anything without significant discomfort.  
However, he stated that there did not appear to be any 
significant limitation of motion due to pain on use and did 
not appear to be any range of motion loss due to pain on use.  
He also stated that there was no excess fatigability, 
incoordination or pain on movement.  The veteran's right knee 
pain and resulting limitation of functional ability has been 
considered by the Board in evaluating the degree of severity 
of the veteran's right knee disability.  However, for the 
reasons already discussed, the Board does not find that the 
current manifestations of the veteran's right knee condition 
are of such extent and severity so as to warrant an 
evaluation in excess of that presently in effect for the 
right knee condition.  

The Board has also considered an opinion by the General 
Counsel of the VA indicating that when a claimant has both 
arthritis and instability of the knee, they may be rated 
separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97.  However, the MRI performed in April 2000 was read as 
negative, although it showed intrasubstance degeneration of 
the articular surface of the medial meniscus, and x-ray 
studies performed that month were also negative.  Moreover, 
the recent VA examination did not disclose any instability of 
the knee.  Thus, there is no basis for establishing separate 
ratings for arthritis and instability of the right knee.

Finally, the medical evidence has not shown that the surgical 
scars of the right knee are poorly nourished with repeated 
ulceration, or painful and tender on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic codes 7803, 7804 (2000).  The 
scars observed on VA examination in August 1987 were found to 
be well healed, nonadherent, and nontender.  Accordingly, a 
separate compensable rating under the holding in Esteban v. 
Brown, 6 Vet. App. 259 (1994), is not warranted.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for a right knee disability.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257.

II.  The Claim for a Total Rating Based on Individual 
Unemployability.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The record reflects that the veteran was born in August 1959 
and is now 41 years of age.  He has completed high school.  
The record reflects that he has been employed as a 
deliveryman for a coffee company, a stockman for a jewelry 
company, a cook and a dishwasher.  He has not been employed 
in a regular basis for several years.  

The record reflects that the veteran's only service-connected 
disability is his right knee disability that is evaluated as 
30 percent disabling.  The Board recognizes that the 
veteran's right knee condition constitutes a significant 
industrial impairment, especially in occupations involving 
any type of strenuous activity.  However, the veteran has 
several conditions for which service connection has not been 
established including a low back disability, right hip 
disability and a psychiatric disorder.  Those disabilities 
may have contributed to his unemployment and may not be taken 
into consideration in determining whether he is entitled to a 
total rating based on individual unemployability due to his 
service-connected disability.  Further, the record reflects 
that the veteran completed a 600-hour computer art and 
animation program through VA vocational rehabilitation but 
did not pursue employment.  He declined employment assistance 
from the VA.  In the Board's judgment, the evidence is 
insufficient to establish that the veteran is prevented from 
engaging in all types of substantially gainful employment 
solely as a result of his service-connected right knee 
disability.  Under the circumstances, it follows that 
entitlement to a total rating based on individual 
unemployability is not in order.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claims for an increased rating for 
his right knee disability and for a total rating based on 
individual unemployability; however, the Board does not find 
the evidence to be so evenly balanced that there is doubt as 
to any material issue regarding either of those claims.  
38 C.F.R. § 5107.  


ORDER

Entitlement to an increased evaluation for a right knee 
disability, currently rated 30 percent disabling is not 
established.  Entitlement to a total rating based on 
individual unemployability is not established.  The appeal is 
denied.  

REMAND

Regarding the issues of entitlement to service connection for 
a psychopathology characterized by depression, as secondary 
to a service-connected right knee disability, and service 
connection for PTSD, the Board notes that a June 1999 rating 
decision denied service connection for psychopathology 
characterized by depression and an April 2000 rating action 
denied service connection for PTSD.  In an April 2000 
statement, the veteran expressed displeasure with those 
determinations.  The Board construes the veteran's statement 
as a timely notice of disagreement (NOD).  Accordingly, the 
Board is required to remand these issues to the RO for 
issuance of a statement of the case (SOC).  See Manlicon v. 
West, 12 Vet. App. 238 (1999)(The NOD initiated review by the 
Board of the RO's denial of the claim and bestowed 
jurisdiction on the court; the Board should have remanded 
that issue to the RO, for issuance of a SOC.)

It is noted, however, that as set forth above, in April 1991, 
the Board denied service connection for a psychiatric 
disorder, major depression, and, in a June 1997 decision, the 
Board declined to find that new and material evidence had 
been submitted to reopen that claim.  Therefore, the RO will 
need to provide the veteran with the laws and regulations 
regarding new and material evidence.  The Board notes that a 
new etiological theory does not constitute a new claim.  
Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, as a claim 
to reopen the claim of service connection for a psychiatric 
disability was previously denied by the Board in a June 1997 
decision, the Board would be obligated by 38 U.S.C.A. §§ 
5108, 7104(b) (West 1991) to address whether new and material 
evidence has been submitted prior to addressing the merits of 
this claim.  Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).  However, as to the claim of entitlement to service 
connection for PTSD, the Board notes that the issue of 
service connection for PTSD is a new claim, not subject to 
the reopening requirements.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996) (new diagnosis constitutes a basis for 
new claim on the merits, whereas newly suggested etiology for 
old diagnosis warrants analysis on a new and material 
evidence basis).  

As such, in order to comply with the duty to assist under 
38 U.S.C.A. § 5107, the Board finds that the case should be 
REMANDED to the RO for the following actions:

1. The RO should issue a statement of the 
case concerning the issues of 
entitlement to service connection for 
psychopathology characterized by 
depression secondary to a service-
connected right knee disability and 
service connection for PTSD, that 
includes all relevant laws and 
regulations, including those regarding 
new and material evidence.  If, and 
only, if the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue(s) 
should the claim(s) be returned to the 
Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).

2. Then, the RO must review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D.J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



